Citation Nr: 0104933	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than July 15, 1999, 
for the assignment of a total rating for compensation 
purposes based on unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  He was a prisoner-of-war (POW) of the German 
government from December 1943 to May 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1999 RO rating decision that assigned a 
total rating for compensation purposes based on 
unemployability, effective from July 15, 1999.



FINDINGS OF FACT

1.  A June 1999 RO rating decision granted service connection 
for coronary artery disease (CAD) and assigned a 60 percent 
evaluation for this condition, effective from August 24, 
1993; this determination increased the combined rating for 
the service-connected disabilities, including CAD, post-
traumatic stress disorder (PTSD), residuals of shell fragment 
wounds to Muscle Group I, duodenal ulcer, shell fragment 
wound scar of the right thigh, and shell fragment wound of 
the left arm and shoulder, from 40 to 80 percent, effective 
from August 24, 1993.

2.  Documents in the veteran's claims folder during the 
processing of the claim for service connection for CAD, 
including statements from the veteran, show that he has been 
unemployable due to service-connected disabilities alone 
since August 24, 1993, the effective date of service 
connection for CAD.

3.  Statements from the veteran in the above documents of 
record during the processing of the claim for service 
connection for CAD constitute an informal claim for a total 
rating for compensation purposes based on unemployability.

4.  It is factually ascertainable from the evidence of record 
that the veteran's service-connected disabilities have 
prevented him from engaging in substantially gainful 
employment compatible with his education and work experience 
since August 24, 1993.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on unemployability from the 
earlier effective date of August 24, 1993, are met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.155, 3.341, 3.400, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1942 to October 
1945.  He was a POW of the German government from December 
1943 to May 1945.

The salient procedural history of the veteran's claim for a 
total rating for compensation based on unemployability may be 
briefly summarized.  A Board decision in July 1998 denied 
service connection for CAD.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a joint motion dated in 
May 1999, the representatives for the veteran and VA 
requested dismissal of the July 1998 Board decision and 
implementation of a stipulated agreement between the parties, 
including a remand of the case to the RO with instructions to 
grant service connection for CAD.  In a May 1999 order, the 
Court granted the parties' motion.  A June 1999 RO rating 
decision granted service connection for CAD and assigned a 
60 percent rating for this condition, effective from August 
24, 1993.

A review of the June 1999 RO rating decision shows that 
service connection was then in effect for CAD, rated 
60 percent; PTSD, rated 30 percent, effective from April 
1992, and 50 percent, effective from November 1998; residuals 
of shell fragment wounds to Muscle Group I, rated 10 percent; 
duodenal ulcer, rated 10 percent; shell fragment wound scar 
of the right thigh, rated zero percent; and a shell fragment 
wound scar of the left arm and shoulder, rated zero percent.  
The combined rating for the service-connected disabilities 
was 40 percent, effective from April 1992; and 80 percent, 
effective from August 24, 1993.

The claims folder contains VA and private medical reports of 
the veteran's treatment and evaluations in the 1970's, 
1980's, and 1990's.  Some of the more significant medical 
records with regard to the claim being considered in this 
appeal are discussed in the following paragraphs.

A private medical report shows that the veteran underwent 
quadruple coronary artery bypass graft in June 1979.  The 
diagnosis was coronary insufficiency.

A VA medical report shows that the veteran was interviewed by 
a social worker in July 1988.  It was noted that the veteran 
had retired from the Federal Aviation Agency in 1981 after 
more than 20 years of service.  It was noted that he had a 
bachelor of science degree in television engineering.

A private medical report shows that the veteran underwent 
redo of triple coronary artery bypass graft with bilateral 
internal mammary artery in April 1990.  The diagnosis was 
recurrent severe 3 vessel and left main coronary artery 
disease.

A VA report shows that the veteran underwent a social survey 
in March 1993.  It was found that he had increased difficulty 
sleeping, nightmares, and suffered anxiety attacks.  His 
vulnerability to exposure to World War II stimuli had 
increased to the point where he was compelled to turn off the 
television.  Memories of his experiences in battle and as a 
POW had increased in intensity and frequency to the point 
where they intruded on a significant part of his waking and 
sleeping hours.  

The veteran underwent a VA psychiatric examination in 
December 1998.  It was noted that he had retired from his job 
around 1980 after undergoing heart surgery.  The Axis I 
diagnosis was PTSD.  The Axis V diagnosis or current global 
assessment of functioning was 46.

The veteran submitted an application for increased 
compensation based on unemployability on July 15, 1999.  He 
reported that he had last worked full time in 1979.

VA letters from medical professionals were received in August 
1999.  These letters are to the effect that the veteran has 
been medically disabled for any employment since at least 
1990.  It was also noted that he had severe problems with 
social functioning.

VA medical reports show that the veteran received continuous 
treatment for manifestations of his PTSD in the 1990's.

B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an earlier effective 
date for the assignment of the total rating for compensation 
purposes based on unemployability.  There is no identified 
evidence not accounted for and an examination has been 
performed with regard to the veteran's claim.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19.

A review of the evidence of record at the time of the 
processing of the veteran's claim for service connection for 
CAD shows various documents, including history reported by 
the veteran, noting that he had not worked since around 1980 
after undergoing heart surgery.  The Court has held that the 
VA duty to assist the veteran in the development of a claim 
extends to liberal reading of documents to include issues 
raised therein.  Romeo v. Brown, 5 Vet. App. 388 (1993) 
(citing EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).  The 
Court has also held that the veteran does not have to file a 
specific form asking for a total rating for compensation 
based on unemployability and may raise an informal claim for 
such a benefit by his statements.  Norris v. West, 12 Vet. 
App. 413 (1999); Collier v. Derwinski, 2 Vet. App. 247 
(1992).  In this case, the Board finds that the statements of 
the veteran with regard to his unemployability in the 
documents considered in the adjudication of the claim for 
service connection for CAD constitute an informal claim for a 
total rating for compensation purposes based on 
unemployability.  38 C.F.R. § 3.155.

The June 1999 RO rating decision granted service connection 
for CAD and assigned a 60 percent rating for this condition, 
effective from August 24, 1993.  This determination increased 
the combined rating for the service-connected disabilities 
from 40 to 80 percent, effective from this date, thereby 
making him eligible for a total rating for compensation 
purposes as of this date.

The evidence of record indicates that the veteran has not 
been able to obtain or maintain gainful employment due to the 
severity of his service-connected disabilities alone since 
August 24, 1993, the effective date for the grant of service 
connection for CAD and the date he became eligible for a 
total rating for compensation purposes based on 
unemployability.  It is factually ascertainable from the 
evidence of record that he has not been able to engage in 
substantially gainful employment due to service-connected 
disabilities alone since August 24, 1993.  Hence, the 
evidence supports granting a total rating for compensation 
purposes based on unemployability from the earlier effective 
date of August 24, 1993, based on the above noted legal and 
judicial authorities.


ORDER

An effective date of August 24, 1993, for the assignment of a 
total rating for compensation purposes based on 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

